VICKERY, P. J.
Epitomized Opinion
Where a company conducts a boarding House to serve its men while working in their nearby factory, and a boarder was injured by falling down a stairway in the house, a petition charging negligence on part of the company in not having the stairway and hallway lighted, and that this stairway, down which he fell, being so close to the toilet room and no light to guide him in any way being alleged as the proximate cause of the injury, and the petition not showing that the plaintiff was guilty of any negligence himself which contributed to his injury, states- a cause of action, reversing common pleas.